

Exhibit 10.9
BUILDING LOAN GAP NOTE


$18,561,504.00    March 7, 2019
For value received, 110 WILLIAM PROPERTY INVESTORS III, LLC, a Delaware limited
liability company, having an address at c/o Savanna, 430 Park Avenue, 12th
Floor, New York, New York 10022 (“Borrower”), promises to pay to INVESCO CMI
INVESTMENTS, L.P., a Delaware limited partnership, at its at its address at c/o
Invesco Real Estate, 2001 Ross Avenue, Suite 3400, Dallas, Texas 75201 (together
with its successors and assigns “Lender”), or at such place as the holder hereof
may from time to time designate in writing, the principal sum of EIGHTEEN
MILLION FIVE HUNDRED SIXTY ONE THOUSAND FIVE HUNDRED FOUR AND NO/100 DOLLARS
($18,561,504.00), in lawful money of the United States of America, with interest
on the unpaid principal balance from time to time outstanding to be computed
from the date hereof at the rate set forth in that certain Amended and Restated
Building Loan Agreement, dated as of the date hereof, between Borrower and
Lender (as the same may be amended, modified, supplemented, restated or replaced
from time to time, the “Loan Agreement”).


IT IS HEREBY EXPRESSLY AGREED, that the said principal sum evidenced by this
Building Loan Gap Note (“Note”) shall become due at the option of the holder
thereof on the happening of any event by which, under the terms of the Loan
Agreement, said principal sum shall become due and payable; also, that all of
the covenants, conditions and agreements contained in the Loan Agreement are
hereby made part of this instrument.


Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.


This Note is secured by the Building Loan Gap Mortgage made by Borrower to
Lender, of even date herewith.


This Note may not be changed or terminated orally.


Section 11.3 of the Loan Agreement is hereby incorporated by reference herein.


If Borrower consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.


[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has executed this Note as of the date first written
above.


 
BORROWER:


110 WILLIAM PROPERTY INVESTORS III, LLC
a Delaware limited liability company






By:    /s/ Christopher Schlank              
Name: Christopher Schlank
Title: Authorized Signatory





[Signature Page to Building Loan Gap Note]